DETAILED ACTION
	The following is a response to the Information disclosure statement filed 8/27/2021.
Information Disclosure Statement
	The information disclosure statement has been considered.

Allowable Subject Matter
	Claims 1 and 3-21 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Schmidt on 9/9/2021.
-In claim 1, line 8, “the interior of” has been inserted before “the main housing”.
-In claim 10, line 9, “the interior of” has been inserted before “the main housing”.

The following is an examiner's statement of reasons for allowance: the prior art of record does not disclose or render obvious a motivation to provide for:

 and a second housing carried by the main housing with a second reservoir defined between the interior of the main housing and the second housing, the second reservoir being communicated with the first reservoir via the feed passage and including multiple, spaced apart outlets through which lubricant exits the second reservoir at different locations to provide lubricant to different areas of the interior of the main housing, wherein the second housing has a sidewall with first and second ends, an end wall coupled to the first end of the sidewall and an open end that is defined by the second end of the sidewall, and wherein the second end of the sidewall is engaged with the main housing or received within a void formed in the main housing to define the second reservoir between the main housing, the sidewall and the end wall and in combination with the limitations as written in claim 1.

-(as to claim 10) an automotive driveline unit having a main housing having an interior and a first reservoir in the interior arranged to collect lubricant, the housing also having a feed passage that is open to the reservoir; a gear located within the interior and having a periphery arranged in the reservoir so that rotation of the gear causes the gear to engage and displace some of the lubricant from the reservoir; and a second housing carried by the main housing with a second reservoir defined between the interior of the main housing and the second housing, the second reservoir being communicated with the first reservoir via the feed passage and including multiple, spaced apart outlets through which lubricant exits the second reservoir at different locations to provide lubricant to different areas of the interior of the main housing, wherein the main housing includes a wall having an enclosed portion that defines part of the second reservoir and a lubricant outlet is formed through the wall in the enclosed portion to provide lubricant to components on an opposite side of the wall as the second housing and in combination with the limitations as written in claim 10.

-(as to claim 13) an automotive driveline unit having a main housing having an interior defined at least partially between a main body and a cover connected to the body, and a first reservoir in the interior arranged to collect lubricant, the housing also having a feed passage that is open to the first reservoir and a wall with a first opening and wherein the housing includes a second opening spaced from the wall; a first shaft extending through the opening and having at least a portion within the interior; a first gear coupled to the first shaft for rotation with the shaft, the gear being located within the interior and having a portion of its periphery located in the first reservoir so that rotation of the gear causes the gear to engage and displace some of the lubricant from the first reservoir; a second shaft extending through the second opening and having at least a portion within the interior, the second shaft being oriented so that it is not parallel to the first shaft; a second gear coupled to the second shaft for rotation with the second shaft, the second gear meshed with and rotating the first gear, and the second gear a second housing separate from the cover, carried by the main housing and defining at least part of a second reservoir that is in communication with the first reservoir via the feed passage, the second reservoir includes multiple, spaced apart outlets through which lubricant exits the second reservoir at different locations to provide lubricant to different areas of the interior of the housing, at least two outlets are arranged at different heights relative to gravity and at least two outlets have different flow areas to control the distribution of lubricant from the second reservoir and in combination with the limitations as written in claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-All the prior art cited in the IDS lacks the limitations as recited in claims 1, 10 and 13. 
-FR 2744508 being the closest prior art shows a drive unit having a second reservoir within a second housing, however, the reservoir is disposed between the outer 
	-Nelson being the closest prior art shows a drive unit having a second reservoir within a second housing, however, the reservoir is defined between the cover of the main housing and the second housing, not between the interior of the main housing and second housing as recited in claims 1 and 10.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093.  The examiner can normally be reached on Monday through Friday; 8:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        September 9, 2021